341 F. Supp. 2d 1353 (2004)
In re MIDPOINT DEVELOPMENT, LLC, LITIGATION
No. MDL-1637.
Judicial Panel on Multidistrict Litigation.
October 18, 2004.
*1354 Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.

ORDER DENYING TRANSFER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of the five actions listed on the attached Schedule A and pending in three districts as follows: two actions each in the Northern District of Mississippi and the Western District of Oklahoma and one action in the Northern District of Texas. Meridith R. Brown and related entities[1] move the Panel, pursuant to 28 U.S.C. § 1407, for an order centralizing this litigation in the Western District of Oklahoma. Responding party Lucien Crosland supports Section 1407 centralization, but suggests either the Northern District of Texas or the Northern District of Mississippi as transferee district. All other responding parties oppose transfer.[2]
On the basis of the papers filed and hearing session held, the Panel is not persuaded that these actions share sufficient common questions of fact to warrant Section 1407 transfer and that centralization would serve the convenience of the parties and witnesses or further the just and efficient conduct of this litigation.
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of the actions listed on Schedule A is denied.

SCHEDULE A
MDL-1637  In re Midpoint Development, LLC, Litigation
Northern District of Mississippi
Meridith Brown, et al. v. Supertrail Manufacturing Co., Inc., et al., Bky. Advy. No. 1:02-1265
Meridith Brown, et al. v. Supertrail Manufacturing Co., Inc., et al., Bky. Advy. No. 1:02-1283
Western District of Oklahoma
Midpoint Construction, Inc. v. Lucien B. Crosland, et al., C.A. No. 5:02-904
Judy Circo, etc. v. Bayhills Development Co., Inc., et al., C.A. No. 5:03-1292
Northern District of Texas
Meridith Brown, et al. v. Toile, Ltd., et al., C.A. No. 3:04-1405
NOTES
[1]  Midpoint Construction, Inc.; Midpoint Development, L.L.C.; Bay Hills Development Company, Inc.; Decatur Asset Management, L.L.C.; Offshore Island Investment, Inc.; Belle Isle Consulting, Inc.; and Wildewood Executive Park, Inc.
[2]  Supertrail Manufacturing Company, Inc., and Craig Geno; Mustafa Atac; the 1990 Grieser Trust; and Claudia Holliman.